                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:17-CV-467-FL

UNITED STATES OF AMERICA, ex rel.                    )
EMEKA EMEKAUWA                                       )
                                                     )
             Plaintiff/Relator,                      )
                                                     )              ORDER
                                                     )
             v.                                      )
                                                     )
THE SHAW UNIVERSITY,                                 )
                                                     )
             Defendant.                              )

       Plaintiff having moved this Court to voluntarily dismiss his claim under the False Claims

Act, 31 U.S.C. § 3729, without prejudice to the United States, and, pursuant to 31 U.S.C. §

3730(b)(1), having received the written consent of the United States to dismiss the foregoing

claim without prejudice to the United States, the Court rules as follows:

       IT IS ORDERED that Plaintiff’s claim under the False Claims Act, 31 U.S.C. § 3729, is

hereby dismissed without prejudice to the United States. Plaintiff is DIRECTED to file his amended

complaint on or before October 16, 2018.

                9th day of ______________,
       This the ____         October       2018.


                                             ________________________________
                                             Louise W. Flanagan
                                             United States District Judge




                                                1
